Title: From John Adams to James McHenry, 13 April 1799
From: Adams, John
To: McHenry, James



Sir
Quincy April 13. 1799

Last night I recd your favour of the 5th. The Proceedings detailed in it, appear to have been well considered and prudently pursued: But the Sordid Spirit, which produced this as well as the former Insurrection in Pennsylvania, and which have given So much trouble to the Government, Anxiety to the Nation and burden on the Treasury, ought to excite more general Indignation than they have done. I return all the Papers and pray you to keep me informed of the Progress of the Business
Inclosed is a Letter from Major Badlam and Mr H. G. Otis recommending Mr Benjamin Bass Leeds to be a Lieutenant, for which I believe he is well qualified.
I wish that a Plan may be considered for numbering the Regiments and arranging the Rank of the Lt. Colonells Commandants and sent to me, for my Consideration. I think the best Way will be to determine the Rank of the Lt Colonells and Number the Regiments at first according to the Number which designates the Rank of their commanding Officer. This will be a good Precedent to get rid of the Practice which has too long prevailed, of beginning at one Extremity of the Union and proceeding to the other.
I am, Sir your most obedient

John Adams